                      Case 19-21394              Doc    Filed 01/27/20           Entered 01/27/20 11:05:55               Desc Main
                                                            Document             Page 1 of 4
Fill in this information to identify the case:

Debtor 1 Estevan Mejia

Debtor 2 Rebecca T Mejia
(Spouse, if filing)


United States Bankruptcy Court for the: NORTHERN                    District of ILLINOIS
                                                                               (State)

Case number 19-21394



Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                     12/16


If the debtors’ plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtors’
principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you
assert are recoverable against the debtor or against the debtors’ principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.


Name of creditor:               LOANCARE, LLC                                        Court claim no. (if known)        7-1

Last four digits of any number you                  XXXXXX7578
use to identify the debtors’ account:

Does this notice supplement a prior notice of postpetition fees, expenses,
and charges?
   No
   Yes. Date of the last notice:

Part 1:               Itemize Postpetition Fees, Expenses, and Charges

Itemize the fees, expenses, and charges incurred on the debtor's mortgage account after the petition was filed. Do not include any escrow
account disbursements or any amounts previously itemized in a notice filed in this case or ruled on by the bankruptcy court.
        Description                                                                        Dates incurred                               Amount

1.      Late charges                                                                                                             (1)    $           0.00
2.      Non-sufficient funds (NSF) fees                                                                                          (2)    $           0.00
3.      Attorney fees                                                                      10/4/2019,                            (3)    $         500.00
4.      Filing fees and court costs                                                                                              (4)    $           0.00
5.      Bankruptcy/Proof of claim fees                                                     10/7/2019,                            (5)    $         400.00
6.      Appraisal/Broker's price opinion fees                                                                                    (6)    $           0.00
7.      Property inspection fees                                                                                                 (7)    $           0.00
8.      Tax advances (non-escrow)                                                                                                (8)    $           0.00
9.      Insurance advances (non-escrow)                                                                                          (9)    $           0.00

10. Property preservation expenses. Specify:           _____________                                                             (10)   $           0.00
11. Other. Specify:          Plan Review                                                   9/25/2019                             (11)   $        $250.00



The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.

If the court has previously approved an amount, indicate that approval in parentheses after the date the amount was incurred.




Official Form 410S2                               Notice of Postpetition Mortgage Fees, Expenses, and Charges                               page 1
                  Case 19-21394                  Doc          Filed 01/27/20        Entered 01/27/20 11:05:55                    Desc Main
                                                                  Document          Page 2 of 4
Debtor 1        Estevan Mejia                                                       Case number (if known)      19-21394
                First Name   Middle Name Last Name



Part 2:          Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number if different from the notice address listed on the proof of claim to which this Supplement applies.
Check the appropriate box.

 I am the creditor.
 I am the creditor’s authorized agent.

I declare under penalty of perjury that the information provided in this Notice is true and correct to the best
of my knowledge, information, and reasonable belief.

           X     /s/Dana O'Brien                                                                        Date       1/27/2020
                 Signature

Print:           Dana                                                     O'Brien                       Title      Authorized Agent
                 First Name                   Middle Name                 Last Name

Company          McCalla Raymer Leibert Pierce, LLC

Address          1544 Old Alabama Road
                 Number           Street
                 Roswell                              GA                   30076
                 City                                 State                ZIP Code

Contact phone           (312) 346-9088 X5188                                   Email        Dana.OBrien@mccalla.com




Official Form 410S2                                  Notice of Postpetition Mortgage Fees, Expenses, and Charges                             page 2
     Case 19-21394
B 10 (Supplement 2) (12/11)       Doc         Filed 01/27/20Case:Entered 01/27/20 11:05:55                                  Desc Main
                                                                                                                                    Page   3
                                                  Document       Page 3 of 4
                                 UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF ILLINOIS


In re:                                                                   )
                                                                         )      Case No. 19-21394
Estevan Mejia                                                            )      Chapter 13
Rebecca T Mejia                                                          )
                                                                         )      JUDGE: JANET S. BAER


                                                               EXHIBIT B

                                                   ITEMIZATION OF CLAIM
Bankruptcy/Proof of Claim Fees                                                                                                       $400.00

             10/07/2019                                         Preparation and Filing of Proof of                       $400.00
                                                                Claim

Attorney Fees                                                                                                                        $500.00

             10/04/2019                                         Preparation and Filing of                                $500.00
                                                                Objection to Confirmation

Other                                                                                                                                $250.00

             09/25/2019                                         Review and Analysis of                                   $250.00
                                                                Schedules, Plan, Docket, Loan
                                                                Docs




 TOTAL POSTPETITION FEES, EXPENSES, AND CHARGES:                                                                                  $1,150.00

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid. See 11
U.S.C. § 1322 (b)(5) and Bankruptcy Rule 3002.1
     Case 19-21394
B 10 (Supplement 2) (12/11)   Doc   Filed 01/27/20Case:Entered 01/27/20 11:05:55             Desc Main
                                                                                                     Page   4
                                        Document       Page 4 of 4
                                                        Bankruptcy Case No.:     19-21394
In Re:     Estevan Mejia                                Chapter:                 13
           Rebecca T Mejia
                                                        Judge:                   Janet S. Baer



                                        CERTIFICATE OF SERVICE

      I, Dana O'Brien, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama Road, Roswell,
GA 30076, certify:

         That I am, and at all times hereinafter mentioned, was more than 18 years of age;

         That on the date below, I caused to be served a copy of the within NOTICE OF POSTPETITION
MORTGAGE FEES, EXPENSES, AND CHARGES filed in this bankruptcy matter on the following
parties at the addresses shown, by regular United States Mail, with proper postage affixed, unless another
manner of service is expressly indicated:

Estevan Mejia
521 South Street
Elgin, IL 60123

Rebecca T Mejia
521 South Street
Elgin, IL 60123

David H Cutler                                   (served via ECF Notification)
Cutler & Associates, Ltd.
4131 Main St.
Skokie, IL 60076

Glenn B Stearns                                  (served via ECF Notification)
801 Warrenville Road Suite 650
Lisle, IL 60532

U.S. Trustee                                     (served via ECF Notification)
Patrick S Layng
Office of the U.S. Trustee, Region 11
219 S Dearborn St
Room 873
Chicago, IL 60604

     I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
CORRECT.

Executed on:          1/27/2020       By:    /s/Dana O'Brien
                        (date)               Dana O'Brien
                                             Authorized Agent for LoanCare, LLC
